DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 6, 12-14, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jones (U.S. Patent 4,330,501). Regarding Claims 1 and 12, Jones discloses an method and apparatus for cooling, the apparatus comprising: a unidirectional cooling element (13, 15, collectively; figure 1) for receiving a flow of a molten film tube (molten film bubble 10; column 7, lines 60-65), the unidirectional cooling element comprising a unidirectional cooling interface (A, annotated figure 1) operable for expelling a cooling gas (as shown indicated to by arrows; figure 1; column 8, lines 1-20) in a path (central orifice of ring 13; figure 1) with the flow of the molten film tube toward an exit gap (gap between lip A and molten film bubble 10; annotated figure 1), wherein the exit gap defines a minimum gap (gap between lip A and molten film bubble 10; annotated figure 1) with expelled cooling gas flowing between the unidirectional cooling interface and the flow' of the molten film tube (as shown; figure 1); and a second cooling element (14) operably stacked adjacent the unidirectional cooling element (13, 15, collectively; figure 1), wherein the second cooling element comprises an air ring (cooling ring 14 receiving air; column 8, lines 1-20) having a cooling interface (B, annotated figure 1) operable to expel cooling gas in the path with the flow of the molten film tube (as  by the lip A; figure 1; column S, lines 30-40).
Regarding Claims 2 and 13, Jones discloses the apparatus according to claim 1 and 12, and further discloses wherein the unidirectional cooling interface (A, annotated figure 1) comprises a cooling gas deflector (lip A, annotated figure 1) for directing expelled cooling gas (as shown indicated to by arrows; figure 1; column 8, lines 1 -20) along the path (central orifice of ring 13; figure 1) with the flow of the molten film tube (molten film bubble 10; column 7, lines 60-65).
Regarding Claims 3 and 14, Jones discloses the apparatus according to claim 1 and 13, and further discloses wherein the unidirectional cooling element (13, 15, collectively; figure 1) is in contact with (as shown; figure 1) the second cooling element (14) substantially preventing gas exchange with the surrounding atmosphere between the unidirectional cooling element and the second cooling element (via sealing the space between rings 13 and 14; column S, lines 30-40).
Regarding Claim 5, Jones discloses the apparatus according to claim 1, and further discloses the second cooling element (cooling ring 14 receiving cooling air; figure 1; column 8, lines 1 -20) is one of a. single flow air ring, a dual flow air ring (as shown receiving expelled air from ring 13 and also air from inlet indicated to by 14; figure 1; column 8, lines 1-20; 30-40), a triple flow air ring, and a multiple flow air ring.
Regarding Claims 6 and 16, Jones discloses the apparatus according to claim 1 and 13, and further discloses wherein the second cooling element (coding ring 14 receiving cooling air; figure 1; column 8, lines 1-20) is a dual flow air ring (as shown receiving expelled air from .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 7, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrington (U.S. Patent 4,174,932). Regarding Claims 1 and 12, Herrington shows a method and apparatus for cooling the apparatus comprising a unidirectional cooling element (32a, Figure 1) for receiving a flow of molten film tube, the unidirectional cooling element comprising a unidirectional coding interface (ring containing apertures 43 attached to ring 32a; figure 1) operable for expelling a cooling gas in a path with the flow of the molten film tube toward an exit gap (cooling air is impinged upon molten extruded tubing 16 via apertures 43 and the air is shown to exit upwardly from the top end (exit gap) of the ring containing apertures 43 attached to ring 32a; figure 1; column 5, lines 25-55), wherein the exit gap defines a minimum gap (gap between top end of ring containing apertures 43 attached to ring 32a and molten extruded tubing 16; figure 1) with expelled cooling gas flowing between the unidirectional cooling interface (ring containing apertures 43 attached to ring 32a; figure 1) and the flow of the molten film tube (extruded tube 16 below frost line 24; figure 1; column 5, lines 25-55); and a second cooling element (32b) operabiy stacked adjacent the unidirectional cooling element (32a), wherein the second cooling element comprises an air ring (ring 32b; .
Regarding Claims 4 and 15, Herrington discloses the apparatus according to claim 1 and 14, and further discloses wherein a space (46; figure 1) is defined between the second cooling element (32b) and the unidirectional cooling element (32a) to allow' gas exchange with a surrounding atmosphere (passage 46 causes decreased pressure between rings 32a and 32b to force air out of the system; column 5, lines 40-50).
Regarding Claims 7 and 19, Herrington discloses the apparatus according to claim 1 and 12. and further discloses wherein a portion (portion adjacent tube 16; figure 1) of the unidirectional cooling interface (ring containing apertures 43 attached to ring 32a; figure 1) expelling the cooling gas in the path with the flow of the molten film (cooling air is impinged upon molten extruded tubing 16 via apertures 43; figure 1; column 5, lines 25-55} forms compound angles (shown to have multiple chamfers forming compound angles; figure 1).
Claims 8-11, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Regarding Claim 8, Jones discloses the apparatus according to claim 1, and further discloses wherein the expelled cooling gas from the unidirectional cooling element (13. 15, collectively; figure 1) sufficiently cools the molten film at a rate (cooling air is fed to 
Regarding Claims 9 and 17, Jones discloses the apparatus according to claim 1 and 13, and further discloses wherein the unidirectional cooling element (13, 15, collectively; figure 1) Is operable to expel cooling gas at a rate (cooling air is fed to the cooling ring 13 at a rate of 30-60 SCFM per inch of die diameter; column 10, lines 5-10). Jones does not disclose a rate of between 2,000 to 20,000 feet/rninute. In order to provide cooling required for the production rate (column 10, lines 5-10), it would have been obvious to one of ordinary skill in the art to modify Jones’ rate to incorporate a value between 2,000 to 20,000 feet/minute, because where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Herrington. Jones discloses the apparatus according to claims 1 and 12. Jones does not disclose wherein a space is defined between the second cooling element and the unidirectional cooling element to allow gas exchange with a surrounding atmosphere.  Herrington discloses wherein a space (46; figure 1) is defined between the second cooling element (32b) and the unidirectional cooling element (32a) to allow' gas exchange with a surrounding atmosphere {passage 46 causes decreased pressure between rings 32a and 32b to force air out of the system; column 5, lines 40-50). In order to stabilize the molten film and improve the film production rate (Jones: column 12, lines 80-65), it would have been .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,357,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader versions of the patented claims, and therefore not patentably distinct therefrom, as they are effectively anticipated by the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742